In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0847V
                                        UNPUBLISHED


    OSCAR GARNER,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: August 17, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On February 3, 2021, Oscar Garner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccination on
November 6, 2018, and thereafter suffered from a left shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. Petitioner further alleges that he experienced
symptoms of his injury for more than six months. Petition at 5. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On August 16, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent states that Petitioner has satisfied the criteria set forth in the

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Vaccine Injury Table and that he “had no history of pain or dysfunction in his left
shoulder prior to receiving the flu vaccine; pain occurred within 48 hours after receipt of
an intramuscular vaccination; the pain and reduced range of motion were limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
would explain petitioner’s symptoms.” Id. at 3. Respondent further agrees that Petitioner
has met the six-month sequelae requirement and therefore Petitioner has satisfied all
legal prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2